Citation Nr: 1713111	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 until April 2003.

This matter comes before the Board of Veteran's Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office in Decatur, Georgia.

In October 2014, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court), which vacated the Board's decision and remanded the matter for readjudication consistent with the Court's July 2016 Memorandum Decision.

For the reasons described more fully below, the Board here grants the Veteran's claim for TDIU.


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for TDIU was received by the VA on January 29, 2010.  At the time, the Veteran was service-connected in a compensable amount only for tinnitus, but he has subsequently been granted a compensable degree of service connection for sleep apnea, left knee replacement, degenerative joint disease of the lumbar spine, degenerative joint disease of the cervical spine, and hypothyroidism.  


TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1)(2016).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2)(2016).

The law also provides that a TDIU may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities. 38 C.F.R. § § 3.340, 3.341, 4.16(a)(2016).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a)(2016).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330- 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a)(2016).  See also 38 C.F.R. § 4.19(2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At present, the Veteran is service-connected for sleep apnea, evaluated as 50 percent disabling from May 28, 2009; left knee total knee replacement, evaluated as 10 percent from May 1, 2003, 100 percent from February 2, 2011, and 30 percent from April 1, 2012; degenerative joint disease of the lumbar spine, evaluated at 10 percent from May 1, 2003; degenerative joint disease of the cervical spine, evaluated at 10 percent from May 1, 2003; tinnitus, evaluated at 10 percent from May 1, 2003, and hypothyroidism, evaluated as 10 percent from May 28, 2009. 
The Veteran is also service-connected for bilateral hearing loss, erectile dysfunction and a left knee scar, each of which has been assigned a zero percent rating.  The Veteran thus has at least one disability greater than 40 percent, and a combined  disability rating of 70 percent as of May 28, 2009; 100 percent as of February 2, 2011; and 80 percent as of April 1, 2012.  Prior to that, he had no disability rated at greater than 40 percent, and a combined rating no more than 30 percent.     

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. §§ 3.341, 4.16(b)(2016). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a)(2016), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. §§ 3.341, 4.16(b)(2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 4 Vet. App.  375(1993); Blackburn v. Brown, 4 Vet. App.  395 (1993). 

The fact that a veteran  may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

The record shows that the Veteran stopped working in 2007.  The Veteran began his service as a flight navigator, but due to high frequency hearing loss caused by his proximity to aircraft engine noise, he lost his flight status after several years.  His remaining 17 years in service were spent working in various capacities in the field of logistics.  For the four years immediately after discharge from service, the Veteran worked in the field of master logistics as a sales consultant, demonstrating and evaluating technology for customers, a position that allowed him to transfer the skills he had acquired in service.  That employment ended when the contract ended.  The Veteran has been unable to secure employment since that time.  In particular, he has submitted into the record two letters of rejection from companies to which he had applied, Utilis and JGB Enterprises, each in the same field as that in which he had previously been employed.  In one instance his experience level is lauded as "more than adequate" and in the other his qualifications termed "outstanding," but in each case his use of a CPAP machine for his sleep apnea, which cannot be reliably used in foreign countries where he was required to travel due to differing electrical systems, is cited as the reason for his rejection.  These positions in particular, as well as this type of position generally, as the Veteran indicates in his January 2012 VA Form 9, require "deployment to sites where equipment and systems are in use being supported by manufacturer under testing warranty or lease."

Again, aside from a short period of time as a flight navigator, a skill which his hearing disability has long since prevented him from pursuing, the Veteran has spent the entirety of his professional career in a single field.  While the Veteran does possess both an undergraduate degree and a Master's degree in management, as well as certifications in acquisition logistics and acquisition program management, the Board must nevertheless consider not just the presence of the one disability - sleep apnea - that was the explicit cause of his inability to obtain work in the cited examples, but also, as emphasized by the Court in its July 2016 Memorandum Decision, the effect of all of the Veteran's service-connected disabilities in combination.

To first continue with the effects cited by the Veteran with respect to sleep apnea, the Veteran has noted multiple times, including in his statement submitted into the record in January 2017, that this condition makes it difficult for him to sleep at all, causing him to function poorly during the next day and, in some cases, to actually fall asleep.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra ("The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).

Here, the Veteran is offering evidence as to his physical and mental state, not a medical opinion.  There is nothing in the record to suggest any reason to question his credibility.  Thus, even in purely domestic-based positions in his field, something that the record suggests is unlikely to exist, the Veteran would have some level of difficulty simply in maintaining his alertness and attentiveness to his work.  Moreover, as a July 2002 private treatment record noted, sleep apnea worsens with increasing age and weight, the latter being an issue with which the Veteran has acknowledged his own difficulties as a result of his service-connected hypothyroidism.

The Veteran also notes the extent to which his hearing disabilities would impact his ability to function in a workplace.  In his January 2017 submission, the Veteran details his difficulty hearing in crowded or noisy rooms, even with two hearing aids.  Additionally, in a June 2010 VA examination, the Veteran describes to the audiologist that his hearing loss makes it difficult for him to understand speech unless he is able to see the speaker's face.  Among other effects, this makes it difficult for him to conduct business via telephone conversations.   

The Veteran also reports physical limitations resulting from his spine and knee disabilities.  At his June 2003 VA examination, the Veteran reported that his knee pain caused him some difficulty in doing the extended walking necessary to perform the inspections his job at that time required him to do.  This observation is confirmed in a statement entered into the record from his private physician in September 2011, noting that after a February 2011 knee replacement it was recommended that the Veteran "only perform medium level work with no significant impact loading and  . .  . only small amounts of climbing and limited amounts of standing."  The physician also indicated that knee replacement surgery outcomes vary by patient and that while the Veteran might have slightly improved function as a result, he might also have slightly worsened function.  In fact, based upon his observations to that point, the Veteran seemed to him to be "struggling" to regain some of his function and that "this may very well continue indefinitely."  His May 2010 VA examination report also confirmed these difficulties, indicating that the functional effect of his disabilities was "limited prolonged walking, sitting, standing, lifting, pulling, bending of the back."

With respect to his back, the Veteran described extremely painful episodes, the trigger for which he had yet to determine, in which his back goes into spasm.  By his estimation, these episodes lasted roughly two weeks, occurring roughly every four to six months, and require complete bed rest.  As such, he had to take leave from work during these periods when he was still working.  Additionally, in his January 2017 submission, the Veteran reports that he can sit for no more than an hour without having to stand up due to back pain, which he rates as a seven or eight on a scale of ten.

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Additionally, the Board notes that in any case in which there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall go to the claimant.

Here, the record reflects ample evidence suggesting the Veteran would face substantial difficulty both in securing and in maintaining substantially gainful employment.  As discussed earlier, virtually the entirety of the Veteran's vocational activities, both in service and after, have involved work in a single field that is now foreclosed to him because of his inability to pursue the travel requirements it entails.  Indeed, the Veteran's Master's degree and special certifications also focus on this area.  The Veteran would be confronting a job market with a resume offering little historical basis to offer potential employers the prospect of successs in an entirely new area.

Additionally, for the reasons stated above, even if secured, maintaining such a position would present substantial difficulty for the Veteran.  His attentiveness and energy would be continuously compromised by his lack of sleep the previous night, even assuming he was always able to stay awake.  He would be challenged to fully engage in ordinary office conversations due to his hearing disabilities, and would have particular difficulty carrying on telephone conversations.  He would need regularly and without warning to take sudden leaves of absence to respond to his back episodes.  And while at the office, he would be limited in any physical activities involving bending, lifting, standing or walking for any period of time, activities which even in largely otherwise sedentary occupations are sometimes necessary.

Therefore, based on a careful review of all of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities combined preclude him from securing or maintaining gainful employment. Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


